Title: To Thomas Jefferson from Martha Jefferson Randolph, 11 July 1805
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Edgehill July 11, 1805
                  
                  The trunk you were so good as to forward from Washington, arrived safe by the same post which brought your letter. it contained the wedding cloaths, which rendered it of so much importance to some of the family that I shall make no apology for the trouble it put you to. the marriage will take place at Monticello early in August entirely private except the old Gentleman and Lady & Aunt Carr. There is however a possibility of it’s being delayed by the illness of Mrs. Cary’s youngest daughter whose situation is extremely critical and will be lingering; which ever way it terminates. I am afraid however the phisicians will expedite the business; a feeble constitution reduced as low as she is, is not apt to linger in their hands. I have this moment recieved a letter from Mr. Eppes informing me of the health of the children and a promise to see Francis early in August. The little Girl not quite so soon, as My Aunt’s attentions to her daughter Baker will relax her motions, it will be the latter end of the month before we can expect to see her. I must beg your pardon for having omitted till this moment to inform you of the dismantled state of our tea equipage being reduced to 4 tea cups of every thing else there is enough the tea pots are too small. consequently a large black one with 2 cream pots to match would add both to the comfort and appearance of the board the plated ones being so much worn as to shew the copper coffee cups & we have in abundance. I am afraid having delayed so long will occasion you some trouble for which I am truly sorry but it slipt my memory till this moment and had like to have done it alltogether. will you be so Good as to bring Cornelia Mrs. Barbauld’s first lesson. she is so young at reading that the print of the books common to children of her age puzzles her extremely where as Mrs. Barbauld is allways printed in large type in 4 small volumes. adieu My Dearest Father it is with great pleasure I write to you for the last time this summer. believe me with every sentiment of respect and tenderness yours most affectionately
                  
                     MR.
                  
                  
                     we have this moment heard of the death of T. Carr’s eldest daughter, the little girl my Aunt had with her at Monticello
                  
               